Order filed May 15, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00900-CR
                                   ____________

                  LAKENDRICK EARL JACOBS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1289471

                                     ORDER

      Appellant is represented by appointed counsel, Patrick F. McCann.
Appellant’s brief was originally due January 3, 2014. Three extensions of time
have been granted. On May 5, 2014, counsel filed a further request for extension
of time to file appellant’s brief. To date, counsel has submitted no brief. We deny
the request and issue the following order.
      Accordingly, we order Patrick F. McCann to file a brief with the clerk of
this Court within thirty days of the date of this order. If Patrick F. McCann does
not timely file the brief as ordered, the Court may issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief.
See Tex. R. App. P. 38.8(b).



                                      PER CURIAM